UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1981



JAMES CHESTER PERKINS,

                                              Plaintiff - Appellant,

          versus


DOUGLAS ORR, III; UNKNOWN DEPUTY 1; UNKNOWN
DEPUTY 2; UNKNOWN DEPUTY 3; HORRY’S WRECKER
SERVICE; TOW TRUCK DRIVER; DIRECTOR OF
DETENTION FACILITY; JAILER; JASPER COUNTY
SHERIFF; JOHN DOE 1-20,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CA-04-835-9-8)


Submitted:   December 17, 2004            Decided:   January 13, 2005


Before LUTTIG and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Chester Perkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Chester Perkins appeals the district court’s order

substantially accepting the recommendation of the magistrate judge

and denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Perkins v. Orr, No. CA-04-835-9-8 (D.S.C. July 1, 2004).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -